Sheri Woodfin
                                           District Cieri? •
                                        Tom Green County
                                        112 W. Beauregard
                                  San Angelo, Texas 76903-5850
                                 325-659-6579 Fax: 325-659-3241




August 3, 2015

Jeffrey D. Kyle, Clerk
Third Court of Appeals
P.O. Box 12547
Austin, Tx 78711-2547



RE: 03-15-0339-CV Ben Melton vs. CU Member's Mortgage, a Division of Colonial
                  Savings, F.A., First Western Title Co. and Bob Mims




Dear Mr. Kyle



    The Clerk's record was due on July 31, 2015 on the above referenced case. As of
today, the fee for the record of $136.50 has not been paid. Upon receipt of the fees
the record will be prepared and forwarded to your court.



Sincere~ .      J/'
~·~
Vicki Vines, Chief Deputy District Clerk
Tom Green County

cc: Gregory Sherwood